Citation Nr: 1727041	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  15-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability (degenerative disc disease at L3-4, L4-5 and L5-S1).

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, to include due to undiagnosed illness.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

4. Entitlement to service connection for sleep apnea.

5. Entitlement to service connection for residuals of traumatic brain injury (TBI).

6. Entitlement to compensable evaluation for pterygium of the right eye, status post pterygium removal of the left eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1973 and from August 1991 to August 1992 with additional services in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the RO. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a February 2011 rating decision, the Agency of Original Jurisdiction (AOJ) declined to reopen a previously denied claim of service connection for a lumbar spine disability; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification.  

2. The material added to the claims files subsequent to the February 2011 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

3. In a December 2004 decision, the Board denied service connection for headaches; the Veteran did not appeal this decision.  

4. The material added to the claims files subsequent to the December 2004 Board decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

5. The Veteran does not have PTSD.

6. The Veteran's current MDD is not attributable to disease or injury sustained during his period of service.

7. The Veteran's current unspecified sleep apnea is not attributable to disease or injury sustained during his period of service

8. The Veteran does not have residuals of a TBI.

9. The Veteran has mild recurrence of pterygium of the right eye and small pterygium temporally of the left eye.


CONCLUSIONS OF LAW

1. The February 2011 rating decision that declined to reopen a claim of service connection for a lumbar spine disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2. The evidence received subsequent to the February 2011 decision declining to reopen a claim of service connection for a lumbar spine disability is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3. The December 2004 Board decision that denied service connection for headaches is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016). 

4. The evidence received subsequent to the December 2004 Board decision denying service connection for headaches is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

5. The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

6. The criteria for service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7. The criteria for service connection for residuals of a TBI are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8. The criteria for a compensable, 10 percent rating  for pterygium of the right eye, status post pterygium removal of the left eye have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.79, Diagnostic Code 6034 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of Claims - New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Lumbar Spine

The RO declined to reopen the Veteran's claim of service connection for a lumbar spine disability in a February 2011 rating decision. In particular, the RO found that although the Veteran had current degenerative disc disease at L3-L4, L4-L5 and L5-S1, there continued to be no evidence the diagnosed disability was incurred in or caused by service. 

The evidence in February 2011 included all the service treatment records, post service private treatment records and VA treatment considered previously, which documented the Veteran's in-service complaints and post service disability. Also considered were the Veteran's statements indicating his belief that his current back disability was related to injury sustained during a period of service. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the February 2011 rating decision became final. 38 C.F.R. § 20.1103. 

In May 2013, the Veteran requested that his claim be reopened. The evidence received since the February 2011 rating decision includes various lay statements submitted by the Veteran reiterating his previously rejected assertions that he has current lumbar spine disability due to event or incident of his period of service. Also received are additional medical records that continue to document a current lumbar spine disability. The statements are cumulative in nature and repetitive of his previous assertions. 

Further, the more recent treatment records do not serve to support his lay assertions that he has current lumbar spine disability that onset due to event or incident of his period of service. These more recent treatment records confirm that the Veteran has a current lumbar spine disability. The fact that he has a current disability had been established previously. Thus, this evidence is cumulative.

The lack of a nexus between the current lumbar spine disability and a period of service is the basis for this continued denial of his claim. For these reasons, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of service connection for a lumbar spine disability.   



Headaches

The Board denied service connection for headaches, to include due to an undiagnosed illness in a December 2004 decision. The Board found that the Veteran's symptoms of headache first onset during his stressful, non-military work as a police officer. The Board further found that there was no opinion indicating that the Veteran has a disability manifested by headaches which first manifested during his period of service.

The evidence considered in December 2004 included the service treatment records, August 1992 demobilization examination report (documenting the Veteran's denial of a history of frequent or severe headaches), VA examination reports of November 1992 and May 1995 (documenting that the Veteran did not complain of any headaches), an August 1994 Gulf War Registry examination (documenting the Veteran's report of a history of headaches but no assessment of a condition referable to headaches), his June 1998 decision review officer (DRO) hearing testimony (reflecting the Veteran's report that his headaches onset when he arrived in Kuwait), and the August 2002 report of VA neurological and psychiatric examination (reflecting the examiner's assessment that the Veteran's headaches were attributable to his post-service work as a police officer). The Veteran was informed of this decision and apprised of his appellate rights, but he did not appeal the Board decision. Therefore, the December 2004 Board decision became final. 38 C.F.R. § 20.1100. 
 
In May 2013, the Veteran requested that his claim be reopened. The evidence received since the December 2004 Board decision includes various lay statements submitted by the Veteran reiterating his previously rejected assertions that he has current headaches due to event or incident of his period of service. The statements are cumulative in nature and repetitive of his previous assertions. 

Further, the more recent treatment records do not support his lay assertions that he has current headaches that onset due to event or incident of his period of service. These more recent treatment records confirm that the Veteran has headaches. The fact that he has headaches had been established previously. Thus, this evidence is cumulative.

The lack of a nexus between current diagnosed headaches and period of service is the basis for this continued denial of his claim. For these reasons, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of service connection for headaches.   

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disorder, to include PTSD and MDD

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id. The list of examples of such an event or circumstance specifically includes incoming mortar, rocket, and sniper fire. Id. 
 
The Veteran contends that he has an acquired psychiatric disorder, including PTSD and MDD due to his "combat experiences" in Vietnam and Kuwait.

Service treatment records contain no documentation of complaints of or treatment for an acquired psychiatric disorder. His June 1973 Report of Separation examination reflects that psychiatric clinical evaluation was normal. In January 1983, October 1987, August 1991 and August 1992 Reports of Medical History, the Veteran reported being in good health. He denied experiencing any depression, excessive worry or nervous trouble of any sort. 

The April 2012 Report of VA PTSD examination reflects that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-IV criteria (i.e., the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria). A diagnosis of depressive disorder, not otherwise specified (NOS) was rendered. 

During his period of active service, the Veteran deployed to Vietnam from 1966 to 1967.  He was discharged in 1973 and joined the National Guard of Puerto Rico. In 1991, his unit was activated and he was deployed to Kuwait until 1992 where he worked in logistics and supply. He described his interpersonal relationships as good with no major problems. He married in 1964 and has 5 adult children and 9 grandchildren. He described his family relationships as good and similarly described his relationships with friends and neighbors as good. After service, he joined the police department in 1974 and worked until December 1999. He then worked in Orlando, Florida, driving a school bus from 2001 until 2003. He retired and returned to Puerto Rico. 

Prior to his military service, the Veteran denied a personal or family history of psychiatric problems and denied referral or personal need to seek psychiatric services. Subsequent to service, he initially sought psychiatric treatment in 2011 and was diagnosed with anxiety disorder, NOS (rule out PTSD). The psychologist noted that a February 2012 treatment record documented that the Veteran received treatment for residual depressive and PTSD symptoms. The Axis I diagnoses were MDD without psychosis and PTSD. 

The Veteran admitted that he was not in active combat during his service in Vietnam, being assigned to logistics and supply. However, he reported that he observed an enemy combatant (Vietcong) prisoner being interrogated by U.S. service personnel. The prisoner refused to cooperate and the Veteran reported that the prisoner was taken up in a helicopter and thrown out of the helicopter to his death. He also reported that he witnessed the death of an American infantryman who was shot in the back while searching for a Vietcong. 

The psychologist found that the stressors satisfied Criterion A (i.e., was adequate to support a diagnosis of PTSD) and was related to the Veteran's fear of hostile military or terrorist activity. The psychologist also found that the Veteran satisfied Criterion B as he had recurrent distressing dreams of the event. However, the Veteran did not meet Criterion C as he had no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness. Additionally, he did not meet Criterion D as he did not experience persistent symptoms of increased arousal. Thus the psychologist concluded that the Veteran did not meet the full criteria for PTSD.

The psychologist opined that the Veteran's psychiatric disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The psychologist explained that the Veteran admitted to never being in combat. Acknowledging that the Veteran witnessed stressful events, the psychologist noted that the Veteran was never in mortal danger from enemy fire. The psychologist noted that the Veteran sought initial treatment in 2011 (approximately 45 years after his Vietnam service), following an incident at home when he struck his wife while sleeping. He reported that he was having a nightmare about his experiences in Vietnam and felt guilty about striking his wife. He sought treatment at her urging. Noting that the Veteran seemed genuinely affected by the incident, the psychologist reiterated that the Veteran simply did not meet the DSM-IV criteria for PTSD.

In the February 2013 Report of VA examination, the psychologist opined that Veteran's depressive disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness. Noting there was no evidence of psychiatric complaints, findings or treatment prior to military service or within one year of the Veteran's discharge from service, the psychologist explained that the Veteran first sought treatment in 2011, approximately 45 years after his service in Vietnam and approximately 19 years after his service in Southwest Asia. The psychologist also noted the Veteran's post military work history was without psychiatric complaint, findings or treatment.  

The December 2013 Report of VA PTSD examination reflects that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-5 criteria (i.e., the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria). A diagnosis of MDD was rendered. 

The Veteran reported that he witnessed a vehicle destroyed by a mine. He reported that the passengers in that vehicle got thrown from the vehicle and sustained "pretty ugly injuries."

The psychiatrist found that the stressors satisfied Criterion A (i.e., was adequate to support a diagnosis of PTSD) and was related to the Veteran's fear of hostile military or terrorist activity. The psychiatrist also found that the Veteran satisfied Criterion B as he had recurrent distressing dreams of the event. However, the Veteran did not meet the remaining criteria to justify diagnosis of PTSD (Criterion C-H). 

While non-medically trained veterans are competent to testify as to matters of diagnosis and etiology subject to lay observation, the question of whether a Veteran has PTSD based on a claimed in-service stressor is the type of medical issue as to an internal, non-observable process as to which lay testimony is not competent. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("[I]t is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); 38 C.F.R. § 3.304(f) (specifically requiring medical evidence diagnosing PTSD). Consequently, the Veteran's statements as to whether he has PTSD are not competent. 

The more probative evidence establishes that the Veteran does not have PTSD. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Clemons also stands for the proposition that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness. Id at 4-5. In this case, the April 2012 and December 2013 VA examination reports reflect that the Veteran has also been diagnosed with another acquired psychiatric disorder (depressive disorder, NOS (April 2012), MDD (December 2013)). Though the Veteran has current acquired psychiatric disorder, the preponderance of the evidence is against a finding of a linkage between the onset of the current acquired psychiatric disorder and a period of service. Rather, the evidence shows that the Veteran's current acquired psychiatric disorder had no relationship to service, having onset years after his discharge from service. (See February 2013 VA examination report). This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination.  

Accordingly, service connection for an acquired psychiatric disorder manifested by depressive disorder/MDD is denied.

Sleep Apnea

An October 1967 service treatment record reflects the Veteran's complaint that he felt tired. However, in January 1983, October 1987, August 1991, August 1992 Reports of Medical History, the Veteran reported being in good health. He denied experiencing any frequent trouble sleeping. 

The June 2012 Report of VA examination documents a diagnosis of unspecified sleep apnea. The Veteran reported that he was told that he snored at night during his period of service (in the barracks at Fort Benning from 1959 to 1961). He also reported that he experienced daytime sleepiness because he was not able to sleep well at that time due to insomnia. He reported that he underwent a sleep study in 2003 and had been using a C-Pap machine since then. Noting review of the medical evidence and the Veteran's contentions, the examiner opined that the Veteran's unspecified sleep apnea was less likely than not related to event or incident of his period of service, specifically any service in Southwest Asia.

Though the Veteran has current unspecified sleep apnea, the preponderance of the evidence is against a finding of a linkage between the onset of sleep apnea and a period of service. Rather, the evidence shows that the Veteran's current unspecified sleep apnea had no etiological relationship to in-service injury or event, having onset after service (See June 2012 VA examination report).
 
This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. There is also no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current sleep apnea and a period of the Veteran's service. 



TBI

The Veteran contends that he has residuals of a TBI related to his period of service. An October 1967 service treatment record documents the Veteran's complaint of a 1 day history of headaches, sore throat, dizziness and feeling tired. On examination, the Veteran had enlarged tonsils. The assessment was tonsillitis. 

The August 1994 Gulf War Registry examination documents the Veteran's complaints of headaches and forgetfulness. Neurological examination showed no deficits. 

The August 2002 Report of VA neurological examination reflects the Veteran's complaint of headaches and forgetfulness. He described episodes of memory dysfunction, lasting 5-10 minutes long manifested by spatial disorientation. On examination, the examiner indicated that the spatial disorientation was suggestive of transient episodes of ischemia. 

The claim of service connection for residuals of TBI must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131.  Here, the Veteran has presented no evidence of and the more probative evidence establishes that the Veteran does not have residuals of TBI. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

To the extent that he had experienced symptoms of headaches and forgetfulness, those symptoms were not consistent with a TBI but rather were suggestive of transient episodes of ischemia and related to embolic episodes of vascular disease. (See August 2002 report of VA neurological disorders examination).

The Veteran was not afforded a specific VA TBI examination. On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no current residuals of TBI, no examination is required.     

The Veteran is not competent to link his acquired psychiatric disorder, sleep apnea or residuals of TBI to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to describe the circumstances and incidents of his period of service and report injuries sustained therein. However, he is a lay person and is not competent to establish that his current acquired psychiatric disorder and sleep apnea onset as a result thereof or that he has current residuals of TBI related thereto. The Veteran is not competent to offer opinion as to etiology of any current acquired psychiatric disorder or sleep apnea or claimed residuals of TBI. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claims of entitlement to service connection for an acquired psychiatric disorder, sleep apnea and residuals of a TBI must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating - Eyes

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here, the eye disability has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The rating for the Veteran's pterygium of the eyes disability has been assigned pursuant to Diagnostic Code 6034. Diagnostic Code 6034 provides that pterygium is evaluated based on visual impairment, disfigurement (Diagnostic Code 7800), conjunctivitis (Diagnostic Code 6018), etc., depending on the particular findings. Diagnostic Code 6018 (chronic conjunctivitis) provides that active chronic conjunctivitis warrants a 10 percent rating.

The December 2013 Report of VA eye conditions examination documents diagnoses of extropia, not in primary gaze; senile cataracts both eyes; mild pterygium recurrence right eye; and temporal pterygium left eye. The Veteran complained of double vision when looking to the left and denied experiencing double vision for any other gaze. He reported that he has experienced this double vision since undergoing pterygium surgery.

Physical examination showed that corrected visual acuity at distance and near was 20/40 or better, bilaterally. The Veteran's pupils were round and reactive to light and no afferent pupillary defect was present. He did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye or a corneal irregularity that results in severe irregular astigmatism. He did experience occasional diplopia at left gaze. However, diplopia tests did not correlate with examination or prior examinations performed at the VA eye clinic and his diplopia was correctable with standard spectacle correction. He had inferonasal small pterygium recurrence on the right and nasal avascular conjunctiva on the left. Examination of the cornea of the right eye showed inferonasal small pterygium recurrence, less than 1 mm onto cornea and nasal keratectomy scar. Examination of the cornea of the left eye showed inferotemporal pterygium/pannus 1.8 mm onto cornea

He did not have a visual defect or condition that might result in visual field defect. The examiner noted that the Veteran had bilateral pterygium that did not result in an irregular cornea. The examiner explained that there was mild recurrence of pterygium of the right eye and small pterygium temporally of the left eye not near the visual axis or causing irregular astigmatism. The pterygium did not cause scarring or disfigurement. 

The Veteran's mild recurrence of pterygium of the right eye and small pterygium temporally of the left eye does not cause visual impairment or disfigurement. However it is a disorder of the conjunctiva that is active. Thus, the service-connected disability picture more closely resembles the criteria for a compensable, 10 percent rating.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

      (CONTINUED ON NEXT PAGE)


ORDER

The application to reopen a claim for service connection for a lumbar spine disability is denied. 

The application to reopen a claim for service connection for headaches is denied. 

Service connection for a psychiatric disorder, to PTSD and MDD is denied. 

Service connection for sleep apnea is denied.

Service connection for residuals of traumatic brain injury (TBI) is denied.

A 10 percent rating for the service-connected pterygium of the right eye, status post pterygium removal of the left eye is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


